Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 1 of 10 PageID #: 3166




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

IN RE ABEINSA HOLDING INC., et al.,            Chapter 11
                                               Bankr. No. 16-10790 (KJC)
                 Debtors.                      (Jointly Administered)

CROWN FINANCIAL, LLC,                          Civ. No. 19-643-CFC

                 Appellant,
           V.

DRIVETRAIN, LLC, as Litigation Trustee,

                 Appellee.

Dwayne D. Werb, WERB & SULLIVAN, Wilmington, Delaware; Dan Fogel,
FOGEL & MCEVILY, LLP, Houston, Texas

     Counsel for Appellant

Robert J. Dehney, Andrew R. Remming, Matthew 0. Talmo, MORRIS,
NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; David Dunn,
Allison Wuertz, HOGAN LOVELLS US LLP, New York, New York

     Counsel for Appellee

                       MEMORANDUM OPINION




October 23, 2020
Wilmington, Delaware
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 2 of 10 PageID #: 3167




                             CONNOLLY, UNITEDS TES DISTRICT JUDGE

      This is an appeal from the Bankruptcy Court's decision to sustain the

objection of the Litigation Trustee, Drivetrain, LLC, to the proof of claim filed by

appellant Crown Financial, LLC. In re Abeinsa Holding Inc., 2019 WL 1400175

(Bankr. D. Del. Mar. 26, 2019) (B.D.I. 1989, 1999).1 The Bankruptcy Court had

jurisdiction pursuant to 28 U.S.C. §§ 1334(b), 157(a), and 157(b)(2)(B). This

Court has jurisdiction pursuant to 28 U.S.C. § 158(a){l).

      I review the Bankruptcy Court's findings of fact for clear error and exercise

plenary review over questions of law. See Am. Flint Glass Workers Union v.

Anchor Resolution Corp., 197 F.3d 76, 80 (3d Cir. 1999). I will affirm the

Bankruptcy Court's decision for the reasons discussed below.

I.    BACKGROUND

      Crown engages in accounts receivable financing or "factoring." In April

2014, Crown and Synflex Insulations, LLC executed a contract titled "Account

Purchase Agreement." D.I. 16 at 250. The Account Purchase Agreement gave

Crown the right to purchase at a discounted rate Synflex' s accounts receivables in



1
 The docket of the Chapter 11 cases, captioned In re Abeinsa Holding Inc., et al.,
No. 16-10790-KJC (Bankr. D. Del.), is cited herein as "B.D.I. _." The appendix
(D.1. 12) filed in support of Crown's opening brief (D.I. 11) is cited herein as
"Crown Appx. _," and the appendix (D.1. 16) filed in support of the Trustee's
answering brief (D.1. 15) is cited herein as "A_."
                                          2
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 3 of 10 PageID #: 3168




the form of Synflex' s invoices. The Agreement also have Crown the exclusive

right to collect directly from the respective Synflex customers the full amount of

the invoices Crown purchased.

      One of the Debtors in this case, Abener Teyma Mojave General Partnership

("ATMGP"), was a Synflex customer. ATMGP was the general contractor for a

construction project at the Mojave Solar Power Plant in San Bernardino,

California. Synflex was a subcontractor on the project. Pursuant to contracts

executed by ATMGP and Synflex in 2013, Synflex supplied and installed

insulation and other materials for the Mojave project.

      On or about the same day that Crown entered into the Account Purchase

Agreement with Synflex, Philip Tribe, an account manager with Crown, sent a

letter to ATMGP. The letter, which I will refer to as "the April letter," reads in

relevant part:

             This will inform you that [Synflex] has assigned all
             rights, title, and interest in its accounts receivable to
             [Crown] effective today's date. All present and future
             payments due to "Synflex" need to be remitted via wire
             transfer to [Crown]. Please confirm by signing below
             that these remittance instructions will not be changed
             without written instructions from both "Synflex" and
             "Crown". Also attached is Exhibit "A," which is a list of
             [five] invoice(s) totaling $2,304,325.33 that we will be
             advancing on initially. Please confirm by signing below
             that these invoice(s) are in line for payment and the
             payment obligation of [ATMGP] is not subject to any
             offsets, back charges, or disputes of any kind of nature.


                                          3
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 4 of 10 PageID #: 3169




             In the future, we will be faxing/emailing additional
             Exhibit "A's" for your confirmation pursuant to these
             same terms and conditions.

Al (emphasis added). ATMGP's CFO signed the April letter and "accepted and

acknowledged" it on April 4, 2014. Id.

      From late April 2014 through mid-October 2014 Crown sent ATMGP an

additional 18 Exhibit A's. ATMGP paid directly to Crown the invoice amounts for

many but not all of the accounts receivables listed in the Exhibit A's. According to

Crown, the invoice amounts in the combined Exhibit A's totaled $5 .41 million, and

ATMGP currently owes Crown $2.02 million of that amount.

       Unfortunately for Crown, Synflex never had a license to perform the

insulation services it provided in connection with the Mojave project.

Accordingly-and this is undisputed-under Section 7031 of California Business

and Professions Code, Synflex had no right to recover payment for those services,

and the invoices it issued to ATMGP were "void and illegal." Wilson v. Steele,

Cal. App. 3d 1053, 1056 (1989) ("[A] contract by an unlicensed contractor is void

and illegal."). See also MP Nexlevel of Cal., Inc. v. CVIN, LLC, 740 F. App'x 881,

883 (9th Cir. 2018) ("In California, a contractor who performs unlicensed work is

not entitled to recover payment for that work").




                                         4
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 5 of 10 PageID #: 3170




II.   THE BANKRUPTCY PROCEEDINGS

      On March 29, April 6, April 7, and June 12, 2016, the Debtors commenced

Chapter 11 cases by filing voluntary petitions for relief under the Bankruptcy

Code. The Debtors were organized into four groups: (i) the EPC Reorganizing

Debtor Group (which includes ATMGP); (ii) the Solar Reorganizing Debtor

Group; (iii) the EPC Liquidating Debtor Group; and (iv) the Bioenergy and Maple

Liquidating Debtor Group. The Debtors' Plan of Reorganization and Liquidation

Plan was likewise composed of four separate plans, one for each Debtor group.

A001-A060. On December 15, 2016, the Bankruptcy Court entered the Order

Confirming Debtors' Modified First Amended Plans of Reorganization and

Liquidation. See A061-A190; A191. The plans became effective on March 31,

2017. As of that date, the Debtors' chapter 11 cases were partially substantively

consolidated.

      As part of the reorganization plan, and pursuant to the Litigation Trust

Agreement, the Litigation Trustee was given responsibility for, among other

things, "investigating, prosecuting, settling, liquidating, or disposing of the

Litigation Trust Causes of Action" related to the EPC Reorganizing Debtors.

A493-A540 at A496-A497, A503. "Litigation Trust Causes of Action" include

"[a]ll causes of action, claims, and counterclaims in any actions, mediations,

arbitrations, and other proceedings with respect to Distribution International,


                                           5
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 6 of 10 PageID #: 3171




Crown Financial Group, Inc., Crown Solutions Company, and any related

subsidiaries and affiliates." A530, A532.

      On June 20, 2016, Crown filed a Proof of Claim against ATMGP in the

amount of $2,022,527.00. A459-A483, Proof of Claim No. 114. Synflex filed a

Proof of Claim against ATMGP in the amount of $11,192,133.12. See A484-

A492, Proof of Claim No. 302. At least 29 invoices that Synflex included as a

basis for its claim were invoices purchased by Crown. The Litigation Trustee

objected to both claims.

      On March 26, 2019, the Bankruptcy Court sustained the Litigation Trustee's

objections to Synflex and Crown's claims. Abeinsa, 2019 WL 1400175, at *7.

The Bankruptcy Court found that Synflex' s claims were invalid because Synflex

had not been a licensed contractor for the Mojave project and was therefore barred

from recovering on its invoices under California law. The Court further concluded

that Crown was an assignee of Synflex' s claims and therefore it also lacked

enforceable claims. Id. Finally, the Bankruptcy Court held that because Synflex's

invoices to ATMGP were void, the Court did not need to address Crown's

contention that the April letter and ATMGP' s payment of certain invoices to

Crown gave Crown contractual rights independent of Crown's Account Purchase




                                         6
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 7 of 10 PageID #: 3172




Agreement with Synflex. Accordingly, the Bankruptcy Court entered an order

disallowing and expunging Crown's claim. A432-433.

       On April 8, 2019, Crown filed a timely notice of appeal. D.I. 1. I did not

hear oral argument because the facts and legal arguments are adequately presented

in the briefs and record, and my decisional process would not be significantly

aided by oral argument.

III.   DISCUSSION

       Crown argues that the Bankruptcy Court erred in finding that Crown was an

assignee of Synflex and in failing to find that the April letter, which Crown calls a

"No-Offset Agreement," gave Crown "an independent contractual basis" to

recover from ATMGP the amounts of the invoices it purchased from Synflex. D.I.

11 at I, 10. I disagree.

       First, the express terms of the April letter and the Account Purchase

Agreement confirm that Crown was the assignee of Synflex' s right to collect on

the invoices it issued to ATMGP. Mr. Tribe stated in the April letter that Synflex

"has assigned all rights, title, and interest in its accounts receivable to [Crown]

effective today's date." A 1 (emphasis added). The assignment was made pursuant

to the Account Purchase Agreement. That agreement expressly provided that

Synflex "sells and transfers" each account receivable selected and purchased by




                                           7
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 8 of 10 PageID #: 3173




Crown. A247. The transfer-that is, assignment-came with "the exclusive right

to collect" the accounts receivable in the purchased invoices.

      It is well established that an assignee stands in the shoes of the assignor,

with the right to exercise the rights and remedies possessed by or available to the

assignor. See Fidelity Mut. Life Ins. Co. v. Clark, 203 U.S. 64, 74 (1906) ("[T]he

assignee of an ordinary contract can only stand in the shoes of the party with whom

the contract was made."); see also Medtronic A VE, Inc. v. Advanced

Cardiovascular Sys., Inc., 247 F.3d 44, 60 (3d Cir. 2001) (citing Citibank, N.A. v.

Tele/Resources, Inc., 724 F .2d 266, 269 (2d Cir. 1983) ("An assignment does not

modify the terms of the underlying contract. It is a separate agreement between the

assignor and assignee which merely transfers the assignor's contract rights, leaving

them in full force and effect as to the party charged .... Insofar as an assignment

touches on the obligations of the other party to the underlying contract, the

assignee simply moves into the shoes of the assignor.")). "An assignment is

intended to change only who performs an obligation, not the obligation to be

performed." In re Fleming Cos., Inc., 2004 WL 385517, at *2 (Bankr. D. Del. Feb.

27, 2004), subsequently affd, 499 F.3d 300 (3d Cir. 2007) (quoting Medtronic, 247

F .3d at 60). Thus, an assignee cannot recover more than the assignor could

recover. Medtronic, 247 F.3d at 60.




                                          8
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 9 of 10 PageID #: 3174




      As the assignee of Synflex's claim against ATMGP, Crown has exactly what

Synflex has: no right to payment of ATMGP' s invoices since the invoices are void

under Section 7031 of the California Business and Professions Code. Crown does

not-and could not reasonably-challenge the Bankruptcy Court's finding that

Synflex's invoices are void. As Synflex's assignee, Crown cannot collect what

Synflex could not, and thus the Bankruptcy Court did not err in sustaining the

Litigation Trustee's objection to Crown's proof of claim.

      Second, because Synflex's invoices to ATMGP were void as matter of law,

the Bankruptcy Court correctly concluded that it need not address whether the

April letter created "an independent contractual basis" for Crown to collect from

ATMGP the amount of those invoices. Crown argues that because the April letter

asked ATMGP to "confirm by signing below that the[ ] invoice(s) [listed in the

Exhibit A's] are in line for payment and the payment obligation of [ATMGP] is

not subject to any offsets, back charges, or disputes of any kind of nature" and

because ATMGP signed the letter and paid some of the invoices, ATMGP assumed

an "independent" and enforceable contractual obligation to pay Crown "the sum-

certain amounts set out" in the remaining invoices. D.I. 17 at 5. But ATMGP's

signature confirmed only that its payment of the invoices was not subject to an

offset, back charge, or dispute. The condition precedent of that confirmation is

that there were invoices to collect. To the extent the April letter created


                                           9
Case 1:19-cv-00643-CFC Document 18 Filed 10/23/20 Page 10 of 10 PageID #: 3175




obligations on ATMGP's part or gave Crown rights to the payment of Synflex's

invoices, those obligations and rights exist only insofar as Synflex had extant

invoices. In this case, however, it is undisputed that the invoices Synflex issued to

ATMGP were void as a matter of law. Thus, the Bankruptcy Court correctly

concluded that it "d[id] not need to consider the validity of an alleged independent

contract, as the claims [i.e., the invoices] underlying the contract are void."

Abeinsa, 2019 WL 1400175, at *6. 2

IV.   CONCLUSION

      For the reasons set forth herein, I will affirm the Bankruptcy Court's

decision to sustain the Litigation Trustee's objection to Crown's proof of claim.

      The Court will issue a separate Order consistent with this Memorandum

Opinion.




2
  Crown cites LSQ Funding Group v. EDS Field Servs., 879 F. Supp. 2d 1320
(M.D. Fla. 2012), to support its argument that the April letter gave it an
independent contractual basis to recover Synflex's invoices issued to ATMGP.
But as the Bankruptcy Court held, LSQ is inapposite because it did not involve
"invoices [that] are unenforceable under section 7031." Abeinsa, 2019 WL
1400175, at *6, n.47. Under California law, the invoices could give rise to no
obligation of anyone to pay anything.
                                           10
